              Case 1:18-cv-02372 Document 1 Filed 10/15/18 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

BUZZFEED INC.,                                      )
111 East 18th Street, 13th Floor                    )
New York, NY 10003                                  )
                                                    )      Case No. 18-cv-2372
        Plaintiff,                                  )
                                                    )
        v.                                          )
                                                    )
U.S. DEPARTMENT OF STATE,                           )
The Executive Office                                )
Office of the Legal Adviser                         )
600 19th Street, NW, Suite 5.600                    )
Washington, DC 20522                                )
                                                    )
        Defendant.                                  )

                                          COMPLAINT

        1.      Plaintiff BUZZFEED INC. files this Freedom of Information Act suit to force

Defendant U.S. DEPARTMENT OF STATE to produce records and communications generated

by or received by U.S. embassies referencing Jared Kushner.

                                            PARTIES

        2.      Plaintiff BUZZFEED INC. is a member of the media and made the FOIA requests

at issue in this case.

        3.      Defendant U.S. DEPARTMENT OF STATE is a federal agency subject to the

Freedom of Information Act, 5 U.S.C. § 552.

                                JURISDICTION AND VENUE

        4.      This case is brought under 5 U.S.C. § 552(a)(6)(c)(i) and presents a federal

question conferring jurisdiction on this Court.

        5.      Venue is proper under 5 U.S.C. § 552(a)(4)(B).
             Case 1:18-cv-02372 Document 1 Filed 10/15/18 Page 2 of 4



                             OCTOBER 9, 2017 FOIA REQUEST

       6.      On October 9, 2017, Plaintiff requested from STATE, for the time period of

January 2017 to the present: (1) all records generated by the U.S. Embassy in Tel Aviv

mentioning the term “Jared Kushner,” or “Kushner, Jared”; and (2) all communications between

the U.S. Embassy in Tel Aviv and the Department of State in mentioning the term “Jared

Kushner” or “Kushner, Jared.” A true and correct copy of the request is attached as Exhibit A.

       7.      On October 17, 2017, STATE acknowledged receipt of the request and assigned it

control number F-2017-16014. A true and correct copy of the acknowledgement is attached as

Exhibit B.

       8.      On April 30, 2018, STATE sent an e-mail asking that BUZZFEED narrow the

request. BUZZFEED responded the same day, narrowing its request by omitting all news

clippings, speeches, and press briefings from the request. A true and correct copy of the emails

is attached as Exhibit C.

       9.      In June 2018, BUZZFEED made several phone calls and sent emails to STATE

and narrowed the request to exclude items in the public domain and focused the request on

records like emails, memos, reports, directives, and the like.

       10.     In violation of FOIA, STATE has still not provided a determination or produced

any records despite BUZZFEED’S good faith attempts to narrow its request.

                               APRIL 28, 2018 FOIA REQUEST

       11.     On April 28, 2018, BUZZFEED requested “[a]ll records pertaining to Jared

Kushner, Senior Adviser to the President, for the period January 20, 2017 to the present.

Specifically I’m requesting all emails, correspondence, video, logs, reports, investigations

pertaining to Jared Kushner and containing the terms ‘Jared Kushner,’ for this period. The

records I’m requesting include any records generated by or received by the U.S. embassies in


                                                -2-
               Case 1:18-cv-02372 Document 1 Filed 10/15/18 Page 3 of 4



Saudi Arabia, United Arab Emirates, Israel, Mexico, Venezuela, People’s Republic of China, and

Japan pertaining to Jared Kushner. I’m also requesting all emails generated or received by the

staff of these embassies for this period, pertaining to Jared Kushner.” A true and correct copy of

that request as auto-generated by STATE is attached as Exhibit D.

       12.      On May 14, 2018, STATE acknowledged receipt of the request and assigned it

control number F-2018-03059. A true and correct copy of the acknowledgement is attached as

Exhibit E.

       13.      In May 2018, through phone calls and emails, BUZZFEED worked with STATE

to narrow and refine the request to exclude press articles, press briefings, speeches, and other

items already in the public domain. A true and correct copy of the emails is attached as Exhibit

F.

       14.      In June 2018, BUZZFEED followed up with STATE regarding the status of the

request.

       15.      In violation of FOIA, STATE has still not provided a determination or produced

any records.

                   COUNT I – OCTOBER 9, 2017 VIOLATION OF FOIA

       16.      The above paragraphs are incorporated herein.

       17.      Defendant STATE is an agency subject to FOIA.

       18.      Plaintiff made a FOIA request to Defendant for agency records of Defendant.

       19.      One or more of the requested records are not exempt from disclosure.

       20.      Defendant has failed to produce the requested records.

                    COUNT II – APRIL 28, 2018 VIOLATION OF FOIA

       21.      The above paragraphs are incorporated herein.

       22.      Defendant STATE is an agency subject to FOIA.


                                               -3-
              Case 1:18-cv-02372 Document 1 Filed 10/15/18 Page 4 of 4



      23.      Plaintiff made a FOIA request to Defendant for agency records of Defendant.

      24.      One or more of the requested records are not exempt from disclosure.

      25.      Defendant has failed to produce the requested records.

WHEREFORE, Plaintiff asks the Court to:

         i.    Order Defendant to conduct a reasonable search for records and to produce all

               non-exempt requested records within 90 days of service of the Complaint;

        ii.    Award Plaintiff's attorney fees and costs; and

       iii.    Enter any other relief the Court deems appropriate.

DATED: October 15, 2018
                                                     Respectfully Submitted,

                                                     /s/ Matthew Topic

                                                     Attorneys for Plaintiffs

                                                     Matthew Topic
                                                     (E-Mail: foia@loevy.com)
                                                     LOEVY & LOEVY
                                                     311 N. Aberdeen, Third Floor
                                                     Chicago, Illinois 60607
                                                     Tel.: (312) 243-5900
                                                     Fax: (312) 243-5902
                                                     Bar No. IL0037

                                                     Matthew Schafer
                                                     (E-Mail: matthew.schafer@buzzfeed.com)
                                                     BUZZFEED INC.
                                                     111 East 18th Street, 13th Floor
                                                     New York, NY 10003
                                                     Tel.: (646) 660-0693
                                                     Fax: (212) 431-7461
                                                     Bar No. 1008728




                                               -4-
